Citation Nr: 0842016	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-28 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his August 2004 substantive appeal, the veteran requested 
a hearing before a member or members of the Board.  He 
withdrew that request in an October 2007 writing.  

In January 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain a medical opinion.  That action completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Received by the RO in September 2008 and by the Board in 
November 2008 were treatment records from "S.C", M.D.; 
"J.S.", M.D.; and St. David's Medical Center.  The veteran 
did not submit a waiver of consideration of this evidence by 
the RO in the first instance.  38 C.F.R. § 20.1304.  However, 
this evidence is not pertinent to the veteran's claim in any 
meaningful sense.  In this regard, much of the evidence, such 
as treatment notes and operative reports, are copies of 
evidence already of record and already considered by the RO.  
The remaining, evidence, with the exception three letters, 
expresses no opinion and provides no evidence as to the 
etiology of the veteran's bladder cancer.  The etiology of 
the veteran's bladder cancer is the only issue, or 'fact', in 
dispute.  

The Board does not dispute that the veteran has suffered from 
bladder cancer.  To the extent that this newly submitted 
evidence addresses that issue it is not pertinent evidence 
because it does not tend to prove or disprove a fact in 
controversy.  

The only evidence received by the Board in November 2008 that 
does address the etiology of the veteran's bladder cancer are 
letters from Dr. S.C. dated in August 2000, May 2002, and 
October 2004.  These letters were already of record and 
already considered by the RO.  Hence, these letters are not 
pertinent evidence which has not been reviewed by the RO in 
the first instance.  

Therefore, the evidence received by the Board in November 
2008 does not present a reason to delay adjudication of this 
appeal.  


FINDING OF FACT

The veteran's bladder cancer did not have onset during active 
service, did not manifest within one year of separation from 
active service, was not caused by exposure to herbicide 
agents during active service, and is not otherwise 
etiologically related to the veteran's active service from 
January 1967 to October 1968.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has suffered from bladder cancer 
as the result of his service.  He has asserted his belief 
that in-service exposure to the herbicide found in "Agent 
Orange" caused his bladder cancer.  He has also asserted his 
belief that his bladder cancer is related to his service-
connected diabetes mellitus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Some chronic diseases, including malignant tumors, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a compensable 
degree within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2008).  

VA regulation also provides that service-connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2008).  Similarly, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsection (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  As explained below, all competent 
evidence in the instant case establishes that the veteran's 
bladder cancer is unrelated to his diabetes mellitus.  
Therefore, the Board does not reach application of that 
portion of 38 C.F.R. § 3.310 that was revised.  As the 
revision does not affect the outcome of this decision, there 
is no reason to determine which version is applied.  
Subsection (a) is the only provision of 38 C.F.R. §3.310 for 
application and that subsection is identical in both 
versions.  In short, the subsection of 38 C.F.R. § 3.310 
applicable to this case was not revised during the course of 
this appeal.  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The veteran's DD 214 shows 1 month and 8 days of service in 
Vietnam.  Service medical records include an April 1968 
report stating that the veteran had, at that time, been in 
Vietnam for more than 1 month.  Because there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to an herbicide agent during service.  

Although the veteran is presumed to have been exposed to an 
herbicide agent during his service in Vietnam, bladder cancer 
is not a cancer subject to presumptive service connection due 
to such exposure.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

An October 1998 operative report from St. David's Medical 
Center documents that the veteran had suffered from bladder 
cancer.  This report does not indicate the etiology of that 
cancer.  Treatment notes from "S.C.", M.D. confirm that the 
veteran underwent surgical treatment for bladder cancer in 
August 2002.  

Associated with the claims file are conflicting opinions and 
statements rendered by medical professionals as to the 
etiology of the veteran's bladder cancer.  In cases 
containing such conflicting evidence, it is within the 
Board's province to weigh the probative value of that 
evidence.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
medical professional's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Additionally, the thoroughness and 
detail of a medical opinion are among the factors for 
assessing the probative value of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In letters dated in August 2000 and May 2002, Dr. S.C. stated 
that the veteran's bladder cancer involved a large tumor 
which this physician believed had been present for many 
years.  He also stated that the veteran did not have any of 
the normal risk factors for bladder cancer, pointing out that 
the veteran denied a history of tobacco use.  

These letters do not offer an opinion that the veteran's 
bladder cancer was caused by exposure to herbicide agents 
during service.  As such, these letters are not probative of 
such a relationship.  

Dr. SC and a nurse "C.C." signed an October 2004 letter 
which again reported that the veteran had a large tumor, that 
the tumor had undoubtedly been present for many years, and 
that he did not have the normal risk factors for bladder 
cancer.  This letter also provided "the patient does report 
exposure to Agent Orange in Viet Nam, and this cannot be rule 
out as a potential factor in [the veteran's] bladder 
cancer."  

The October 2004 letter, at best, expresses a very 
speculative opinion relating the veteran's bladder cancer to 
herbicide exposure.  Speculative medical opinion evidence 
standing alone is insufficient to support a grant of service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The speculative nature of the October 2004 letter reduces the 
probative weight of the opinion.  In essence, the letter 
provides that the authors do not know what caused the 
veteran's bladder cancer, therefore, the possibility that it 
was caused by herbicide exposure should be considered.  
Following this unsound reasoning, any conceivable cause of 
the veteran's bladder cancer is open for conjecture.  As 
such, this overly broad statement for possibly relating the 
veteran's bladder cancer to herbicide exposure does not lend 
much support to a finding that the veteran's bladder cancer 
was caused by exposure to herbicides during service.  For 
these reasons the Board assigns very little probative weight 
to this October 2004 letter.  

In May 2004, VA received a letter in which "D.W.", M.D. 
stated "I feel that one should consider that there may be a 
relationship to [the veteran's] bladder cancer and his Agent 
Orange exposure."  Dr. D.W. explained that it unusual for 
the veteran to have had bladder cancer, given his age and 
lack of tobacco use.  

In December 2004, VA received another letter from Dr. D.W.  
In this letter, Dr. D.W. stated:

[The veteran] currently has coronary 
heart disease, hypertension, diabetes, 
and peripheral neuropathy.  [The veteran] 
has a history of Agent Orange exposure 
(Dioxin) while in the Army and in all 
medical probability all of his medical 
problems are related to his Agent Orange 
exposure.  

Dr. D.W.'s letters, taken together, are of little probative 
value.  In his first letter he reached no conclusion as to 
whether the veteran's bladder cancer was caused by herbicide 
exposure.  Rather he merely suggested that such should be 
considered.  His December 2004 letter is a statement that all 
the veteran's medical problems are caused by herbicide 
exposure.  In the span of seven months Dr. D.W. went from a 
possibility of connection between herbicide exposure and 
bladder cancer to an "in all probability" connection 
between all of the veteran's medical problems and herbicide 
exposure.  He offers no support or reasoning for his December 
2004 conclusion.  Rather, he merely makes a declaration.  Dr. 
D.W.'s letters are inconsistent.  This inconsistency reduces 
the probative value of Dr. D.W.'s opinion.

Dr. D.W.'s broad sweep of all of the veteran's medical 
problems into one category, as caused by herbicide exposure, 
is so illogical and lacking in any supporting rationale as to 
be an indication that Dr. D.W.'s opinion rests on a bias in 
favor of his patient rather than on a sound medical 
foundation.  Dr. D.W.'s opinion is of little value as he 
provides no rationale to support his opinion.  He refers to 
no medical literature or to any data to explain why he 
believes the veteran's bladder cancer was caused by exposure 
to herbicides during service.  Therefore, the Board affords 
little probative weight to Dr. D.W.'s opinion as to the 
etiology of the veteran's bladder cancer.  

Given the wholly conclusory unsupported nature of Dr. D.W.'s 
opinion, the Board remanded this matter for a medical opinion 
in January 2008.  

In July 2008, a VA physician rendered the requested opinion.  
In his report, this physician indicated that he had reviewed 
the veteran's claims file.  He opined that the veteran's 
bladder cancer is not likely related to his exposure to an 
herbicide agent during service and that it is not likely that 
his bladder cancer had onset during service or is 
etiologically related to his service.  

Providing a rationale for his opinions, the physician 
explained that the veteran developed bladder cancer more than 
20 years after separation from service and that bladder 
cancer is not known or documented to be related to Agent 
Orange.  He also reported that a search of the literature did 
not reveal any new information regarding a relationship 
between bladder cancer and herbicide/ Dioxin (Agent Orange) 
exposure.  This physician stated that the exact mechanism of 
the formation of bladder cancer is unknown.  

The Board finds the VA physician's July 2008 medical opinion 
highly probative of a finding that the veteran's bladder 
cancer was not caused by exposure to herbicides during 
service, did not have its onset during service, and is not 
related to his service.  A rationale that there is no 
documented link between herbicide exposure and bladder cancer 
is a compelling basis for concluding that it is not likely 
that the veteran's bladder cancer is related to herbicide 
exposure.  Indeed, given the lack of a documented link, to 
find that the veteran's bladder cancer was even as likely as 
not related to herbicide exposure would amount to unsupported 
speculation.  The law is well settled that service connection 
cannot be granted based on mere speculation.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Likewise, the VA physician's reasoning that the veteran's 
bladder cancer did not have onset during service because it 
did not manifest until 20 years after separation from service 
is logical and adds weight to his opinion.  

The Board is aware that the VA physician provided his opinion 
in language of "not likely" which, taken in isolation, 
appears to leave open the question of whether it is at least 
as likely as not that the veteran's bladder cancer was caused 
by exposure to herbicides during service or had its onset 
during service.  This must be addressed by the Board because 
the standard of proof applicable to establishing entitlement 
to VA compensation benefits is an equipoise standard, not a 
preponderance of the evidence standard.  See 38 C.F.R. 
§ 3.102.  That is, if the weight of all evidence favorable to 
the veteran's claim is evenly balanced as against the weight 
of all evidence unfavorable to the claim, the claim must be 
granted.  Id. 

Of note is that this equipoise standard applies to the 
consideration of all procurable and assembled data.  Id.  The 
VA physician's choice of words, taken together with the 
rationale he provided for his opinion, does not give rise to 
any reasonable conclusion that he excluded the option of 
whether there is a 50 percent probability that the veteran's 
bladder cancer had onset during service or was caused by 
service, including herbicide exposure.  Rather, the VA 
physician's opinion taken as a whole is incontrovertibly one 
indicating that only speculation could give rise to a finding 
that the veteran's bladder cancer was connected to his 
service.  In short, he stated that there was no supporting 
literature to indicate that bladder cancer is related to 
herbicide exposure and that the 20 year period from service 
to evidence of bladder cancer indicated that the cancer was 
not otherwise related to service.  Therefore, despite the 
physician's choice of words is summing up his opinion, the 
opinion is extremely strong evidence that the veteran's 
bladder cancer is unrelated to his service.  

The Board finds that the well reasoned and firm opinion 
rendered by the VA physician in July 2008 outweighs the 
highly speculative opinion of Dr. S.C. and the nurse, as well 
as the wholly conclusory opinion of Dr. D.W.  In short, the 
preponderance of competent medical evidence is against the 
veteran's claim for service connection for bladder cancer.  

The Board must also find that the post-service medical 
treatment record, as a whole, provides evidence against this 
claim, indicating a problem that began decades after service 
without connection to service.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In his August 2004 substantive appeal, the veteran stated 
that he wanted "to present the urinary bladder condition as 
associated to my diabetes."  He also stated that "I do not 
feel VA has fully grasped the association that the urinary 
condition and the peripheral neuropathy conditions with my 
diabetes mellitus.  All the secondary conditions are related 
to my diabetes mellitus."  

While these statements are in the nature of pure speculation 
presented by a layperson without any medical training, the 
statements do conceivably raise the issue of service-
connection for the veteran's bladder cancer as secondary to 
diabetes mellitus.  Service connection for diabetes mellitus 
has already been established.  Therefore, the Board will 
explain why service-connection for bladder cancer as 
secondary to the veteran's service-connected diabetes 
mellitus is not warranted.  

The record is absent for any competent evidence that the 
veteran's bladder cancer was either caused by his diabetes 
mellitus or increased in severity due to his diabetes 
mellitus.  Only the veteran's unsupported speculation even 
raises the issue.  

In July 2005, the veteran underwent a VA genitourinary 
examination.  In that examination report, the examiner 
indicated that he had reviewed the veteran's claims file.  
The examiner opined that the veteran's bladder cancer is less 
likely than not related to his diabetes mellitus.  Supporting 
this opinion, the examiner stated that there was no evidence 
that he knew of, or that VA's urology consultant knew of, 
that diabetes is in any way causative of urinary bladder 
cancer.  

The Board is aware that the rationale for the opinion was 
stated in terms of causation.  However, the physician stated 
as his conclusion that it was less likely than not that the 
veteran's diabetes and bladder cancer were related.  This 
opinion of no relationship encompasses causation and 
causation and aggravation.  While one could construct an 
argument that the opinion's rationale did not sufficiently 
support a finding of no aggravation, in this case, such an 
argument would amount to no more than an excuse to seek 
another medical opinion and further delay adjudication of 
this matter.  Given that there is no competent evidence of 
record that the veteran's diabetes aggravated his bladder 
cancer, seeking yet another opinion is not necessary.  

The veteran's assertion that his bladder cancer is secondary 
to his diabetes mellitus is not competent evidence.  Neither 
is his assertion that his bladder cancer was caused by 
exposure to herbicides during service is not competent 
evidence.  Of record are letters, for example a letter dated 
in March 2004, in which his spouse, "C.C.", has offered her 
opinion that the veteran's bladder cancer was caused by 
exposure to herbicides during service.  This is not competent 
evidence.  

These opinions from the veteran and his spouse as to a 
relationship between the veteran's bladder cancer and 
herbicide exposure or diabetes mellitus are not competent 
evidence because neither the veteran nor his spouse has 
demonstrated that they possess the medical knowledge of other 
than laypersons.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The Board recognizes that some "quasi" medical questions 
are subject to lay opinion evidence.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. .See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike the diagnoses of varicose veins and dislocated 
shoulder, which were the issues in Jandreau and Barr, whether 
the veteran's bladder cancer was caused by exposure to 
herbicide agents during service, was caused or aggravated by 
diabetes mellitus, or is otherwise etiologically related to 
his service many years ago, are medical questions far too 
complex to be subject to the opinion of laypersons.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that the 
veteran's and his spouse's opinions as to the etiology of his 
bladder cancer are not competent evidence.  See Espiritu and 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, service medical records, post-service medical 
records, and the medical opinions rendered by the VA 
examiners in July 2005 and July 2008 constitute evidence 
unfavorable to the veteran's claim.  This evidence outweighs 
the competent evidence favorable to his claim, including that 
provided by Dr. D.W., Dr. S.C., and the nurse.  Because the 
preponderance of the evidence is against his claim, the 
veteran's appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2004 and March 2006.  The 
May 2004 letter addressed all three notice elements as those 
apply to other than assignment of disability ratings and 
effective dates and the letter was sent to the veteran prior 
to the RO's initial unfavorable decision in this matter.  
That letter  informed the veteran of what evidence was 
required to substantiate the claim for service connection for 
bladder cancer and of the veteran's and VA's respective 
duties for obtaining evidence.  

The duty to notify as to assignment of effective dates and 
disability ratings was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO), see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

Here, the VCAA duty to notify as to assignment of effective 
dates and disability ratings was satisfied subsequent to the 
initial RO decision by way of the letter sent to the veteran 
in March 2006.  That letter fully addressed all three notice 
elements as applicable to assignment of disability ratings 
and effective dates, including what evidence was required to 
substantiate these elements and the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of 
SSOCs issued in September 2006, April 2007, September 2007, 
and August 2008, after the notice was provided.  Of note is 
that the while the September 2006, April 2007, and September 
2007 SSOCs determined that the veteran's claim for 
entitlement to service connection for bladder cancer should 
not be reopened, the August 2008 SSOC readjudicated the claim 
on the merits.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and submitted by the veteran or with VA 
assistance are private treatment records and letters from 
Blackstock Family Health; Seton Medical Center; "J.S.", 
M.D.;"E.C.", M.D.; "D.W.", M.D.; and "S.C.", M.D.  The 
veteran was afforded a VA examination as to the etiology of 
his bladder cancer in July 2005 and that examiner opined that 
the veteran's bladder cancer was not related to his diabetes 
mellitus.  In July 2008, the Board obtained a VA medical 
opinion which determined that the veteran's bladder cancer 
was not due to exposure to herbicide agents during service or 
otherwise related to his service.  These opinions, taken 
together with all other evidence of record are sufficient for 
the Board to decide this appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


